                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
LAMAR MACON,                        :
                                    :
          Petitioner,               :    Civ. No. 18-3943 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:

APPEARANCE:
Lamar Macon, No. 65282-050
USP - Allenwood
P.O. Box 3000
White Deer, PA 17887
     Petitioner, pro se

HILLMAN, District Judge

     On or about March 22, 2018, Petitioner Lamar Macon, a

prisoner presently confined at the United States Penitentiary at

Allenwood in White Deer, Pennsylvania, submitted a Motion to

Vacate, Set Aside, or Correct his sentence pursuant to 28 U.S.C.

§ 2255 (the “Petition”).   ECF No. 1.   Pursuant to Rule 4 of the

Rules Governing Section 2255 Proceedings, the Court reviewed the

Petition and summarily dismissed it without prejudice as

untimely but permitted Petitioner to file a response to present

any argument regarding tolling.   Presently before the Court is

Petitioner’s response regarding tolling.   For the reasons that

follow, the Petition will remain dismissed as Petitioner has




                                  1
failed to present sufficient explanation or evidence to warrant

equitable tolling.

BACKGROUND

     On May 20, 2015, Petitioner was convicted of various drug

offenses and sentenced to a total of 240 months’ imprisonment.

ECF No. 1, Pet. at 2; No. 14-cr-50, ECF No. 676 (judgment).

Petitioner proceeded with a direct appeal to the Court of

Appeals for the Third Circuit, which affirmed his conviction and

sentence.    See No. 14-cr-50, ECF No. 901 (mandate).   Petitioner

file a petition for writ of certiorari with the Supreme Court of

the United States, which was denied on February 21, 2017.    See

No. 15-2275, Notice dated Feb. 21, 2017 (3d Cir.).

     Over a year later, Petitioner filed the instant § 2255

Motion.   The Motion was docketed on March 22, 2018 and appears

to have been mailed on March 19, 2018.    See ECF No. 1-2

(envelope).    Petitioner did not date his Motion or the

supporting brief, so it is unclear when the Petitioner placed

the Motion in the prison’s mail system.    See ECF No. 1, Pet. at

14; ECF No. 1-1, Br. at 14.    In the Petition, Petitioner argues

that his trial and appellate counsel were ineffective and that

he is actually innocent of certain offenses because he withdrew

from the drug conspiracy and thus should not be criminally

liable for a murder that occurred after he withdrew.    See ECF

No. 1, Pet. at 5-8.

                                  2
     The Court reviewed the Petition and, given the date on

which his conviction became final and the date on which he filed

the Petition, determined that it was untimely.   The Court

explained that,

          Petitioner’s direct appeal of his criminal case
          concluded when the Supreme Court of the United States
          denied his petition for writ of certiorari on February
          21, 2017. Therefore, his judgment of conviction
          became final on February 21, 2017. See Gonzalez v.
          Thaler, 565 U.S. 134, 149-50 (2012) (holding that a
          judgment is determined to be final by the conclusion
          of direct review, or the expiration of time for
          seeking such review, including the ninety-day period
          for filing a petition for writ of certiorari). As a
          result, unless the statute of limitations was tolled,
          the applicable statute of limitations would have
          expired a year later on February 21, 2018. See 28
          U.S.C. § 2255(f)(1).

          The Petition, however, was not filed until on or about
          March 19, 2018. ECF No. 1-2 (envelope stamped “MAR 19
          2018”). See Burns v. Morton, 134 F.3d 109, 113 (3d
          Cir. 1998) (under the prison mailbox rule, “a pro se
          prisoner's habeas petition is deemed filed at the
          moment he delivers it to prison officials for
          mailing[.]”). Thus, the Petition was filed beyond the
          expiration of the applicable one-year statute of
          limitations period.

          In the section of the Petition entitled “Timeliness of
          Motion,” Petitioner writes only that “The Motion IS
          Timely.” ECF No. 1, Pet. at 13. Without making any
          determination as to the merits of the Petition, the
          Court finds that Petitioner has failed to properly
          explain why his Petition is timely under § 2255(f).

ECF No. 3.   Given Petitioner’s lack of explanation as to the

timeliness of his Petition, the Court gave Petitioner an

opportunity to respond on the timeliness issue and also to bring

to the Court’s attention any potential tolling arguments.


                                 3
      Petitioner has since filed a response in which he explains

that,

           Petitioner is a Federal prisoner, confined to the
           United States Penitentiary . . . component of the
           Federal Correction Complex . . .Allenwood at White
           Deer, Pennsylvania. As such, he is not at Liberty to
           obtain materials and equipment necessary for the
           filing of legal motions, briefs or other pleadings
           into this Court, except as staff, employees/officials
           of this facility allow him.

ECF No. 5.   He also includes a letter from his Unit Manager at

USP Allenwood, which provides,

           Inmate Macon received an external hard drive with his
           legal discovery on to review for his legal appeal. In
           July of 2017, inmate Macon requested permission to
           review this material. On August 1, 2017, he was
           informed FCC Allenwood did not have the equipment or
           capability for him to review this material on an
           external hard drive. He was instructed to have these
           materials sent in on a CD’s, so he can review them.
           Please accept this as verification.

Id.   Attached to the letter is a copy of email correspondence

between the unit manager, a Ronald Hinkley (who appears to be an

FCC Allenwood employee), and Petitioner which confirms that

Petitioner requested permission to view his discovery materials,

that Allenwood was unable to accommodate the mode of review

necessary for the materials, and that Petitioner was told that

he would need to get copies of his discovery materials on a CD

or DVD for viewing.   See id.




                                 4
TOLLING

     As the Court explained in its prior Opinion and Order, the

Petition is time-barred unless Petitioner can demonstrate

extraordinary circumstances to justify equitable tolling of the

limitations period.   In Holland v. Florida, the Supreme Court

held that AEDPA's one-year limitations period is subject to

equitable tolling in appropriate cases, on a case-by-case basis.

560 U.S. 631, 649–50 (2010); Ross v. Varano, 712 F.3d 784, 798

(3d Cir. 2013).   A litigant seeking equitable tolling bears the

burden of establishing two elements: “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.”   Holland, 560 U.S. at 649

(quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).     See

also United States v. Thomas, 713 F.3d 165, 174 (3d Cir. 2013);

Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 89

(3d Cir. 2013).

     The diligence required for equitable tolling is reasonable

diligence, not maximum, extreme, or exceptional diligence.

Holland, 560 U.S. at 653.   Reasonable diligence is examined

under a subjective test, and it must be considered in light of

the particular circumstances of the case.   See Ross, 712 F.3d at

799; Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due

diligence does not require the maximum feasible diligence, but

it does require diligence in the circumstances.”).

                                  5
     The Court also must determine whether extraordinary

circumstances exist to warrant equitable tolling.    “[G]arden

variety claim[s] of excusable neglect” by a petitioner's

attorney do not generally present an extraordinary circumstance

meriting equitable tolling.   Holland, 560 U.S. at 651.   See also

Merritt v. Blaine, 326 F.3d 157, 168 (3d Cir. 2003).    Rather,

equitable tolling can be triggered only when “the principles of

equity would make the rigid application of a limitation period

unfair, such as when a . . . . prisoner faces extraordinary

circumstances that prevent him from filing a timely habeas

petition and the prisoner has exercised reasonable diligence in

attempting to investigate and bring his claims.”    LaCava, 398

F.3d at 275–276.   See also Holland, 560 U.S. at 648–49 (relying

on Pace, 544 U.S. at 418); Jenkins, 705 F.3d at 89 (holding that

equitable tolling should be applied sparingly, and only when the

“principles of equity would make the rigid application of a

limitation period unfair”).

     Extraordinary circumstances have been found only where (a)

the respondent has actively misled the plaintiff, (b) the

petitioner has in some extraordinary way been prevented from

asserting his rights, (c) the petitioner has timely asserted his

rights mistakenly in the wrong forum, or (d) the court itself

has misled a party regarding the steps that the party needs to

take to preserve a claim.   See Brinson v. Vaughn, 398 F.3d 225,

                                 6
230 (3d Cir. 2005).    Notably, even where extraordinary

circumstances do exist, “if the person seeking equitable tolling

has not exercised reasonable diligence in attempting to file

after the extraordinary circumstances began, the link of

causation between the extraordinary circumstances and the

failure to file is broken, and the extraordinary circumstances

therefore did not prevent timely filing.”    Brown v. Shannon, 322

F.3d 768, 773 (3d Cir. 2003) (quoting Valverde v. Stinson, 224

F.3d 129, 134 (2d Cir. 2000)).

       Here, although Petitioner has attempted to explain the

delay in his filing of the Petition, he fails to establish

circumstances that would warrant equitable tolling.

Specifically, Petitioner only explains that as a result of being

at USP Allenwood, he has difficulty accessing materials and

equipment necessary for the filing of legal motions, briefs, and

pleadings and that in July 2017, he requested permission to view

certain discovery materials and he was advised in August 2017

that he would need to request those materials on either a CD or

DVD.    At no point does Petitioner explain whether he was able to

access those materials, when he was able to access them if at

all, why he needed to access those materials in order to timely

file the Petition, and whether he was diligent in requesting

access to the materials.    Further, Petitioner fails to explain




                                  7
how a delay in August 2017 would affect the timely filing of a

Petition in February 2018 — over six months later.

     It may be that Petitioner has circumstances that would

explain this delay and would also support an argument for

equitable tolling.   However, he would need to present those to

the Court in a detailed filing.   That filing should include

dates for each issue he encountered, how long it took for any

such issue to be resolve, and how this impacted his ability to

file a timely Petition.   The filing may include formal argument

and case law citations to cases that may support his request for

equitable tolling and also any exhibits that demonstrate any

issues that prevented him from timely filing the Petition.

Petitioner is reminded that a litigant seeking equitable tolling

bears the burden of establishing two elements: “(1) that he has

been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.”   Holland, 560 U.S.

at 649 (quoting Pace, 544 U.S. at 418). The Court will permit

Petitioner sixty days in which to submit this filing and, at

that time, the Court will reconsider his request for equitable

tolling.

CONCLUSION

     For the foregoing reasons, the Petition will remain

dismissed without prejudice as untimely.   See 28 U.S.C. §

2255(f).   Petitioner may file a response for further

                                  8
consideration of statutory or equitable tolling within sixty

(60) days from the entry of this Opinion and accompanying Order.

     An appropriate Order will follow.



September 9, 2019                   ___s/ Noel L. Hillman_______
At Camden, New Jersey               NOEL L. HILLMAN
                                    United States District Judge




                                9
